 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDMosey Manufacturing Company, Inc. and EasternIndiana District Council of Carpenters, a/wUnited Brotherhood of Carpenters and Joinersof America, AFL-CIO. Case 25-CA-9355April 3, 1981SUPPLEMENTAL DECISION ANDORDEROn July 20, 1977, Eastern Indiana District Coun-cil of Carpenters, a/w United Brotherhood of Car-penters and Joiners of America, AFL-CIO, hereincalled the Union, was certified as the exclusive rep-resentative of a certain appropriate unit of employ-ees of Respondent, following an election and subse-quent resolution of Respondent's objections to con-duct affecting the results of the election. Thereaf-ter, on February 13, 1978, the National Labor Re-lations Board issued a Decision and Order,2findingthat Respondent violated Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended, byrefusing to bargain with the certified Union and or-dered Respondent to bargain in good faith with theUnion. Respondent refused to comply with thisOrder, contending that the Board's certification ofthe Union was invalid.Thereafter, the Board filed with the UnitedStates Court of Appeals for the Seventh Circuit apetition for enforcement of its Decision and Order.On March 27, 1979, a panel of the Seventh CircuitCourt of Appeals issued its decision3denying theBoard's petition and remanding the case to theBoard. The court decided that since General Knitof California, Inc., 239 NLRB 619 (1978), issuedafter briefs had been filed with the court, theBoard should be enabled to remand the case to theRegional Director for further investigation or hear-ing in light of the Hollywood Ceramics4standardsnow in effect, and free from any influence stem-ming from a prior reliance on Shopping Kart.5The Board accepted the remand and on June 19,1978, issued an order remanding the case to theRegional Director for Region 25 for such furtherproceedings as are appropriate in conformity withthe court's remand.6Subsequently, a hearing wasI Case 25-RC-6619.2 234 NLRB 908 (1978).3 595 F.2d 375 (1979).4 Hollywood Ceramics Company, 140 NLRB 221 (1962).s Shopping Kart Food Market. Inc., 228 NLRB 1311 (1977).6 Respondent excepts to the Administrative Law Judge's failure topermit evidence on all of Respondent's original objections to the June 10,1977, election. Since we agree with the Administrative Law Judge thatthe Seventh Circuit remanded the case to the Board for reconsiderationof only those objections of Respondent alleging union misrepresentationduring the election campaign, we find no merit in Respondent's excep-tion. In its brief, Respondent also contends that the Regional Director forRegion 25 incorrectly ordered this case returned to the AdministrativeLaw Judge, instead of ordering a status quo ante investigation or an evi-dentiary hearing before a hearing officer. Since this case on remand re-255 NLRB No. 77held on December 6, 1979, in Richmond, Indiana,before Administrative Law Judge James Y.Youngblood who issued the attached SupplementalDecision on August 29, 1980. Thereafter, the Gen-eral Counsel and Respondent filed exceptions andsupporting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,7and conclusions of the Administrative LawJudge, as modified herein.8The General Counsel excepts to the Administra-tive Law Judge's finding that Respondent's Objec-tion 2(b) constitutes objectionable conduct andwarrants setting aside the election, and to his fail-ure to conclude, therefore, that Respondent violat-ed Section 8(a)(1) and (5) of the Act by refusing torecognize and bargain with the Union. We findmerit in this exception.Respondent's Objection 2(b) alleges that theUnion misrepresented to bargaining unit employeesthat they would receive at least a 10-percent wageincrease, like the employees at American MotorsCorporation (AMC), if the Union won the election.The alleged misrepresentation occurred in a June3, 1977, letter which was sent to employees in re-sponse to campaign material circulated by Re-spondent. The tone of Respondent's material is sig-nificant and bears repeating here. Respondent's ma-terial was captioned "CARPENTERS ORGANIZ-ERS PUT UP OR SHUT UP CHECKLIST." Onthe "checklist" Respondent suggested that its em-ployees get guarantees from the Union in writing oncrucial issues in the campaign. The first guaranteeit suggested that should be set down in writingwas:1. I guarantee that if the Carpenter's Unionwins the election, you will receive a biggertains its status as an unfair labor practice proceeding, we find no merit inRespondent's contention. See Robert's Tours. Inc., 244 NLRB 818 (1979).' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We note that in connection with Respondent's Objection 2(d), the Ad-ministrative Law Judge incorrectly stated on p. 7, .I of the third para-graph of his Decision, that the alleged misrepresentations of law regard-ing Respondent's right to close its plant were made before the filing ofthe petition, when actually they were made 5 days after the petition wasfiled. However, since the Administrative Law Judge overruled this ob-jection primarily because he found that the statements made by the unionrepresentatives are consistent with the Board law in that area, and weagree with this finding, we do not rely on the Administrative LawJudge's erroneous statement and the conclusions he draws from it.I We note and hereby correct the Administrative Law Judge's inad-vertent reference to "Respondent" rather than the "Union" in II. I and 5of his recommended Order. MOSEY MANUFACTURING COMPANY553wage increase than you would receive withoutthe Union.Signed Date-----Carpenter's Union RepresentativeIt was in response to the above that the allegedmisrepresentation occurred. The Union's replystated in part:1. Just because the sun comes up today, I can'tguarantee it will come up tomorrow. Mr.Mosey knows this. What I can guarantee isthat your Local will get as much, if not more,support as American Motors of Richmond did(they ended up with a first year pay increaseof around 10%) and that I'll guarantee. [Em-phasis supplied.]The Administrative Law Judge found that thisstatement constitutes a substantial departure fromthe truth under the standards set forth in HollywoodCeramics since the collective-bargaining agreementbetween the Union and AMC only provided for animmediate base pay increase of around 5 percent,not 10 percent. The Administrative Law Judge fur-ther found that Respondent was precluded frommaking an effective reply to the misrepresentationbecause it became aware of the letter only 4 daysbefore the election. We disagree.First, we believe it important to note the contextin which the alleged misrepresentation occurredhere. It was in reply to Respondent's materialwhich suggests the employees should get a writtenguarantee as to the amount of the wage increasethat the Union would negotiate. Respondent's in-quiry obviously required a reply. It is also signifi-cant, in our opinion, that the Union did not guaran-tee a 10-percent increase. It guarantees only asmuch support as the AMC employees received. Inparenthesis the response indicates that the AMCemployees got an increase of around 10 percent.Secondly, we do not believe that on the facts ofthis case a possible misrepresentation of a 10-per-cent pay increase rather than 5 percent, where theUnion merely guarantees that the employees willget as much support from the Union as did em-ployees at another plant, constitutes, under anystandard, such a substantial departure from thetruth as to have a significant impact on the elec-tion. But, in any event, here there was no such mis-representation for, while the immediate base payincrease set forth in the collective-bargainingagreement between AMC and the Union is ap-proximately 5 percent, the agreement also providesfor a cost-of-living increase up to 25 cents an hourto take effect the first year of the contract. Sincethe Union's letter states only generally that theAMC employees' "first year pay increase" will bearound 10 percent, we believe it reasonable to in-terpret that statement as referring to both the basepay increase plus the cost-of-living increase. If thebase pay increase is combined with the anticipatedcost-of-living increase, the AMC employees wouldhave obtained a total first year pay increase ofabout 10 percent, the figure used by the Union.Thus, we find that the Union's representation is nota substantial departure from the truth under Holly-wood Ceramics, and, accordingly, we overrule Re-spondent's Objection 2(b).Since we have adopted the Administrative LawJudge's findings that all of Respondent's other ob-jections to the election do not interfere with theemployees' free choice, we reaffirm our previouscertification of the Union as the exclusive bargain-ing representative of Respondent's employees inthe unit found appropriate, and our previous deci-sion that Respondent violated Section 8(a)(1) and(5) of the Act by refusing to recognize and bargainwith the Union.ORDERIt is hereby ordered that the Order issued by theBoard in Mosey Manufacturing Co., Inc., 234NLRB 908 (1978), be, and it hereby is, reaffirmed.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge:On April 15, 1977,1 the Eastern District Council of Car-penters, a/w United Brotherhood of Carpenters andJoiners of America, AFL-CIO (herein called the Union),filed a representation petition seeking to represent theproduction and maintenance employees of Mosey Manu-facturing Co., Inc. (herein called the Employer or Re-spondent), at the Employer's plants and warehouse locat-ed in Richmond, Indiana. On May 13, the Regional Di-rector for Region 25 issued his Decision and Direction ofElection in which he found that the unit sought by theUnion was an appropriate unit for the purpose of collec-tive bargaining.On June 10, an election was conducted in the appro-priate unit under the direction of the Regional Directorof Region 25. The tally of ballots served upon the partiesat the conclusion of the election shows that there were72 eligible voters. Two of the eligible voters did notvote. The Union won the election by I vote, the votescast for the Union were 35 and the votes cast against theUnion were 34. One ballot was blank and there were nochallenged ballots. On June 17, Respondent filed timelyobjections to the conduct of the election and conduct af-fecting results of the election. Along with its objectionsthe Respondent furnished documentary evidence in sup-port of its position in the form of affidavits and exhibits.On July 20, after investigation of the Respondent's objec-I Unless otherwise specified all dates refer to 1977. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, the Regional Director for Region 25 issued andduly served on the parties his Supplemental Decision,Order, and Certification of Representatives in which heoverruled Respondent's objections in their entirety andcertified the Union as exclusive representative of all theemployees within the unit found appropriate for the pur-pose of collective bargaining. On September 22, the Na-tional Labor Relations Board denied the Respondent'srequest for review.On October 5, the Respondent, by letter, notified thesecretary-treasurer of the Union as follows:We will continue to refuse to recognize your labororganization as the proper collective bargaining rep-resentative of our employees until such time asthere is a final ruling on the various issues raised inour Request for Review by the Court as providedunder the National Labor Relations Act.On October 17, the Union filed the instant charge al-leging the Respondent's refusal to bargain. On November15, the Acting Regional Director for Region 25 issued acomplaint and notice of hearing in Case 25-CA-9355.On November 23, the Respondent filed an answer admit-ting certain allegations of the complaint, and admittingthat it had mailed and caused the letter quoted above tobe delivered to the Union on or about October 5, butdenied the commission of any unfair labor practices, andasserted that because of certain improprieties surround-ing the election that the Union was not properly the cer-tified bargaining representative. On December 4, theGeneral Counsel filed with the Board a motion to strikeportions of Respondent's answer and Motion for Sum-mary Judgment. On December 23, the Respondent fileda motion opposing the General Counsel's motion tostrike and Motion for Summary Judgment and requestedsummary judgment on its own. On February 13, 1978,the Board issued a Decision and Order2in which itgranted the General Counsel's Motion for SummaryJudgment and found that, by refusing to bargain with theUnion certified by the Board in the representation pro-ceeding, the Respondent had engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act, and ordered the Respondent to cease and desistfrom committing such practices and to take certain af-firmative action to remedy such unfair labor practices.The Board petitioned the Court of Appeals for theSeventh Circuit for enforcement of its Decision andOrder. The matter was argued on January 2, 1979, andthe Seventh Circuit entered its opinion on March 27,1979, denying the Board's petition for enforcement andremanded the case to the Board for further proceedingsconsistent with the court's opinion [595 F.2d 375].In its opinion the Seventh Circuit Court of Appealsnoted that the Employer had refused to bargain becauseit asserted that the Union was improperly certified be-cause the representation election was improperly con-ducted, objecting to (1) union misrepresentations, (2)union threats, (3) an improper union promise of benefit,and (4) improper conduct of a Board agent. In this con-nection, the court pointed out that whether campaign2 234 NLRB 908 (1978).misrepresentations constitute grounds for setting aside arepresentation election is an area of labor law recentlysubjected to great flux. The court noted that for manyyears the standards were those articulated by the Boardin Hollywood Ceramics Company, 140 NLRB 221 (1962).The court summarized the standards as follows:Under this test, an election should be set aside ifthere is (1) a misrepresentation of a material fact in-volving a substantial departure from the truth, (2)made by a party with special knowledge of thetruth, (3) communicated so shortly before the elec-tion that the other party has insufficient time to cor-rect it, and (4) involving facts about which the em-ployees are not in a position to know the truth. Themisrepresentation need not be deliberate so long asit may reasonably be expected to have significantimpact on the election. [595 F.2d at 376, citing fromHollywood Ceramics, supra.]The court further noted that on April 8, 1977, in Shop-ping Kart Food Market, Inc., 228 NLRB 1311 (1977), aBoard majority overruled Hollywood Ceramics and itsstandards. Thus, the Board majority held that electionswould no longer be set aside solely because of mislead-ing campaign statements, unless deceptive practices im-properly involving the Board and its processes, or theuse of forged documents, were present. The court fur-ther indicated that, under the Shopping Kart standard, theBoard would no longer concern itself with the truth orfalsity of campaign statements, but would leave to theemployee-electorate the sorting of truth or falsity fromall statements made in an election campaign. At the timeof the present election, and until well after the Board'sFebruary 13, 1978, Decision and Order, the applicablestandards respecting misrepresentations were those ofShopping Kart.The court also noted that the Shopping Kart standardswere shortlived, because on December 6, 1978, theBoard decided General Knit of California Inc., 239NLRB 619 (1978), in which the Board abandoned Shop-ping Kart as inconsistent with its responsibility to insurefair elections, and returned to the standards of HollywoodCeramics. Because the General Knit case was decidedafter briefs had been filed with the court, both partiesabandoned the principal thrust of their briefs, which hadbeen based on Shopping Kart. Both the Board and Re-spondent contended at oral argument that the HollywoodCeramics standards should be applied by the court. Thecourt declined the joint suggestion that it apply Holly-wood Ceramics standards and held that a remand to theBoard was necessary. The court noted that if it were toapply the standards in effect at the time of the election,which were Shopping Kart, a remand would be unneces-sary. The court further noted that if the Board shouldapply the Hollywood Ceramics standards this would con-stitute a retroactive application of those standards to theelection here involved and to the objections made to thatelection. The court noted that whether standards shouldbe retroactively applied is in itself a matter of agencydiscretion in the first instance. And in citing Blackman-Uhler Chemical Division, Synalloy Corporation v. MOSEY MANUFACTURING COMPANY555N.L.R.B., 561 F.2d 1118 (4th Cir. 1977), the court notedthat in that case the Board declined to apply ShoppingKart retroactively. The court further noted that it de-clined to apply the Hollywood Ceramics standards pres-ently in effect, in view of the paucity of the record inrelation to these standards. The court stated that theBoard should be enabled to remand the case to the Re-gional Director for further investigation or hearing in thelight of those standards and free of any influence stem-ming from a prior reliance on Shopping Kart.3It is clear that the court was concerned only with thestandards to be applied in considering the union misrep-resentation issue. Accordingly, I have limited this hear-ing, directed by the Regional Director, to the misrepre-sentation issue under the standards set forth in HollywoodCeramics. I do not agree with the Respondent's conten-tion that the court remanded this case to the Board for acomplete development of all of the objections alleged bythe Respondent to the election.4FINDINGS OF FACT AND CONCLUSIONSOn June 17, the Respondent filed timely objections tothe election which alleges in relevant part that:2. Agents of the Union made material misrepre-sentations to the employees as follows:a. Told employees the Employer is a subcontrac-tor working under binding contracts.b. Guaranteed employees they would receive atleast a 10 percent wage increase if the Union wonthe election.c. Told employees that present benefits wouldnot be reduced in any collective bargaining agree-ment reached with Employer.d. Told employees that in the event of a strikethe Employer could not move or sell machinery.3. Agents of the Union interfered with the em-ployees' free choice by other acts of coercion andby other misrepresentation.As indicated a hearing in this matter was held in Rich-mond, Indiana, on December 6, 1979, limited solely tothe Union's alleged misrepresentations to the employeesof Respondent.In support of Objection 2a the Respondent offered tes-timony of Charles J. Mosey, vice president in charge ofoperations, who stated that Respondent is engaged in theprocess of machining components for automobiles, dieselengines, and other heavy machining for its customers. Inthis connection, the Respondent performs its machiningoperations for customers on parts owned by the custom-ers. Respondent's work is not performed on a contractbasis but instead simply on a purchase order. He statedthat at the time of the election Respondent was not a3 The court stated that it expressed no opinion on the merits of any ofthe objections to the election, and indicated that disposition of the pres-ent petition for enforcement concerns only the standards to he applied inconsidering the union misrepresentation issue.4 On June 19. 1979, the Board reopened the record in this case andremanded the case to the Regional Director for such further proceedingsas are appropriate in conformity with the court's remand. Pursuant to theBoard's remand the Regional Director directed that a hearing be held onthe issues raised by the court's opinion.party to any binding contracts or subcontracts for itsproduction activities. He testified that the Respondentowns the machines that it operates and that its machin-ery and equipment at the time of the election was notunder any restrictions such as contracts or lease andcould be sold or moved out at any time. He further testi-fied that the Company has no restrictions on the cancel-lation of any of its jobs with its customers.Employee Daniel A. Stephan testified that, during themiddle of April, he attended a union meeting which wasattended by approximately 25 of the Respondent's em-ployees. The meeting was conducted by Union Repre-sentative Ron Liggett. He stated that the topic of discus-sion was the type of leverage that the Union would haveto use over the Company in the event of bargaining andin the event of a strike. During this discussion Stephanstated that Liggett informed the employees that theCompany could not move or sell its machinery. Stephanfurther testified that Dave Turner, a rank-and-file em-ployee of Respondent, informed the assembled employ-ees that the Respondent had a contract with CumminsEngine Company for a certain number of parts over acertain period of time. Turner further indicated that thiscould be a bargaining tool in respect to bargaining for acontract or in the event of a strike. Stephan further testi-fied that as far as he could tell this statement was volun-teered by Turner, and was unsolicited although unionrepresentatives were present. The statement was notchallenged nor was it ratified by any union agent. Ste-phan testified that while he was at the meeting neitherLiggett nor Jacobs talked about contracts. The statementattributed to Dave Turner, a rank-and-file employee ofRespondent, that the Union informed the employees atthis meeting that the Respondent had binding contractswith other employers, and therefore could not close itsdoors was not accepted or ratified by any union agent. Itis well established that statements by rank-and-file em-ployees not ratified or authorized by the Union cannotserve as a basis for setting aside an election.Employee David F. Ellis testified that he attended aunion meeting during the middle part of April, whichwas held in the Step-In-Lounge on South Fifth Street inRichmond, Indiana. To his knowledge this was the firstorganizational meeting. He said the union representativespresent were Ron Liggett, Paul Yearling, and MikeJacobs. Yearling was identified as a district representa-tive for the Union and Mike Jacobs was identified as anorganizer for the Union. Ellis stated that at the end ofthe meeting he was asked to stay and to serve on a 7-man spearhead committee. He said this committee wascomposed of seven employees, not including Jacobs. Hesaid they discussed the ways and means to organize theRespondent, and he was told that they should do any-thing that would be feasible, profitable, and that the endjustified the means. He also stated that Jacobs informedthe committee that they should tell the employees, in theevent they were fearful that the Company might close itsdoors, that the Company could not close its doors be-cause it had contracts and subcontracts with companiesthat would prohibit them from closing their doors. Hesaid that Jacobs named the Allison Company, the Com- 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany of Kelsey-Hayes, and the Company of Dexter. Ellissaid that he repeated this statement to other employeesof the Respondent. Ellis further testified that at a laterunion meeting Liggett told the assembled employees thatthe Company could not close its doors because a Federallaw prohibited the Company from running away from anelection. Ellis also testified that during the meeting thatevening Liggett informed the employees that the Re-spondent could not close its doors because of contracts ithad with several companies, specifically with Allison,Kelsey-Hayes, and Dexter. Jacobs did not testify. How-ever, Liggett specifically denies making any statementconcerning Respondent's not being able to close its doorsbecause of subcontracts held by the Respondent.Ellis testified that as part of his duties on the spear-head committee he was to serve "as sort of a spy to poseas a pro-company employee to draw people to my ma-chine to keep them away from people who were pro-company." He stated that Jacobs told him that if theUnion lost the election they would need ammunition fora mistrial. He stated that Jacobs asked him to sign an af-fidavit to the effect that he had been offered better jobsand positions with higher pay so they would have am-munition for a mistrial, and that he signed such an affida-vit. He testified that this affidavit was not true and thathe falsified the affidavit. Under these circumstances, asEllis admits that he is a liar, and that he falsified a prioraffidavit without compunction, I have no alternative butto disregard his total testimony.As Turner was not an agent of the Union I cannot at-tribute any remarks made by him to the Union. I acceptthe testimony of Liggett that he made no comments re-garding contracts of the Respondent with other Employ-ers and therefore the Company could not close its busi-ness in the event of tough bargaining or in the event of astrike. Therefore this alleged misrepresentation cannot bea basis for setting the election aside.In any event the Respondent admits that it becameaware of the Union's claim that it had binding contractswith other companies approximately a week before theelection. In fact the Respondent responded to theUnion's claim in an undated letter to the employees. (SeeG.C. Exh. 4.) In that letter the Respondent stated that ifit ever came to a strike they had no raw material inven-tories as their customers furnished all of their materialsand we have no contracts for the work we do so therewould be no penalties. As the Respondent had an oppor-tunity to respond to the alleged misrepresentation, and infact did so, it is my view that the election should not beset aside for this reason.Additionally the Respondent claims that the Union, onseveral occasions, made material misrepresentations ofthe law regarding the Respondent's right to close itsplant in the wake of a union organizational campaign oran election. In support of this allegation Ed Brockmantestified that on April 20, at a union organizational meet-ing Brockman asked Mike Jacobs what would happen if"Mr. Mosey closed down the plant due to the Unionbeing voted in." Brockman testified that Jacobs repliedthat Mosey would not close down the shop. Brockmanthen rephrased the question and asked if Mr. Mosey doesclose down the shop, could he open up a business repair-ing and selling machinery? He testified that Jacobs said"Mr. Mosey could not open up a factory no place in theUnited States. He couldn't even open up a hot dog standin Albuquerque."In addition at another union organizational meetingDavid Ellis testified that Ron Liggett told the assembledemployees that the Respondent could not close its doorsbecause of a Federal law and that the Respondent couldnot move or sell its machinery. Because I do not acceptthe testimony of Ellis I discredit this statement. Ron Lig-gett credibly testified that he informed the employees atthe April 20 meeting that the Respondent could not "sellall of its equipment, close the shops here and move themsome place else for the purpose of getting out of theUnion." He further told the employees that "it was aviolation of Federal law for an employer to do some-thing like that ...as long as it was for the purpose ofgetting out of collective bargaining, or getting out of aBoard election." At a later meeting, held on June 8, Lig-gett again informed the employees that it would be aviolation of the law if the Company sold its business, be-cause the employees wanted a union, and started thebusiness somewhere else. He said that would be arunaway shop; that it was a violation of the law and thatthe Union would file charges against the Company ifthey did that. Ron Liggett's testimony was straightfor-ward and had the ring of truth. Both statements by Lig-gett seemed to be consistent with Board decisions con-cerning employers who attempt to avoid Board represen-tation procedures and unions by closing an existing plantand moving to another. It would appear that Liggett'sstatements would not be a misrepresentation of the exist-ing law.Additionally, the statements that Brockman attributesto Jacobs also are in my view consistent with currentBoard law that an employer cannot close an existingplant and move to another location to avoid Board rep-resentation procedures or unionization. Accepting Brock-man's testimony I do not find any misrepresentation. Inany event, this statement was made on April 20, beforethe filing of the petition and several months before theelection and therefore not within the critical period. Assuch these statements made prior to the critical periodmay not be used as grounds for setting aside the election.See Goodyear Tire & Rubber Co., 138 NLRB 453 (1962).Paragraph 2b of the Respondent's objections allegesthat Respondent guaranteed employees they would re-ceive at least a 10-percent wage increase if the Unionwon the election.In support of this objection the Respondent offered thetestimony of Frances Mussoni who testified that he is aforeman for the Respondent. However at the time of theevents in this proceeding he was a machine operator forRespondent. He stated that he attended a union meetingon June 2, and that there were approximately 25 employ-ees of the Respondent in attendance. He said the unionrepresentatives present were Ron Liggett, Mike Jacobs,and Kathy Ogren, the recording secretary for the localunion at the American Motors Company plant in Rich-mond, Indiana. Liggett informed the assembled employ-ees that they had bargained at the AMC plant approxi- MOSEY MANUFACTURING COMPANY557mately 2 months prior to the meeting, and that they hadbargained in one lengthy negotiation session which cov-ered approximately 18 hours. The union representativesinformed the employees that in the contract negotiated atthe AMC plant they had broken down their wages intoclassifications and that the lowest classification wasmaking $5.75 and their highest was around $6.50. He tes-tified that Ogren had a copy of the AMC contract infront of her. He stated that the contract was not passedaround to the employees and they only knew by whatshe represented as to the context of the contract. Hestated that Mike Jacobs informed the employees that theUnion would give them at least a 10-percent increase intheir wages and that he guaranteed it. Jacobs also in-formed the employees that the AMC employees had re-ceived a cost-of-living clause, and that we should put acost-of-living clause in our contract and the amountwould be negotiated at the bargaining table. He testifiedthat he had not told any company representative aboutthis meeting, until about a week before the hearing inthis matter.Ed Brockman testified that he had attended the unionmeeting on April 20, in the company of approximately20 employees. The union representatives present wereRon Liggett and Mark Jacobs. He stated that he recalledemployee Kirt Elliott asking what kind of money theycould look forward to getting if the Union were votedin. Mike Jacobs responded by saying that they could notmake any promises on wages. Jacobs produced a con-tract with some unidentified company which was sup-posed to have about the same amount of employees asthe Respondent. Jacobs read from the contract and indi-cated that the contract provided for about twice theamount of money as the employees of Respondent weremaking. The name of the company, party to this con-tract, was not mentioned. Although Jacobs did not readeach job classification he did indicate that there was adifferent classification for millwrights.Ron Liggett testified on behalf of the Union that ateach meeting there was someone questioning how muchwage increase they would obtain if the Union were se-lected. Liggett responded that at each of these meetingsthe employees were told that the Union could not prom-ise any wage increases, that they could only give theminformation regarding other units and the wage increasesacquired through collective bargaining. He stated that atthe June 2 meeting he was asked what wages they couldexpect if the Union was selected as the collective-bar-gaining representative. Liggett testified that he told theemployees that he could not promise them any wage in-crease but that he would ask Kathy Ogren and NeilRinker, both of whom worked at American Motors, toexplain their negotiations and their collective-bargainingagreement. Liggett testified that Kathy Ogren spoke firstand that she had the American Motors contract, and sheread to the employees the cost-of-living provision andbase rates. She explained to the employees that she hadjust experienced an organizational campaign at AmericanMotors in which the Union was certified as the collec-tive-bargaining agent. She explained to the employees inattendance how the election was conducted, and how,not long ago, she was in the same position as these em-ployees and that she made a choice and cast her ballot.She described to the employees what transpired duringthe long extended negotiations and explained that at theconclusion of the bargaining session they had reached atentative contract, which was later voted on by themembers, and that was the contract she displayed to theemployees at that meeting. Liggett testified that NeilRinker, a union representative and at one time a mainte-nance employee at American Motors Corporation, ex-plained to the employees the wage increments that hadbeen received through collective bargaining with themaintenance contractor at the American Motors plant inRichmond, Indiana. He had a copy of the agreement andexplained to the employees the wage rates and told theemployees that the maintenance employees that wereworking at American Motors had basically the same skilllevels as those employed at Respondent.By letter dated Friday, June 3, the Union responded toa previous letter put out by the Respondent in which theemployees were solicited to seek written guarantees fromthe Union. In regard to one of the guarantees put for-ward in the Respondent's letter, the Union responded inthe June 3 letter to the employees by stating:1. Just because the sun came up today, I can't guar-antee it will come up tomorrow. Mr. Mosey knowsthis. What I can guarantee is that your Local willget as much, if not more, support as AmericanMotors of Richmond did (they ended up with a firstyear pay increase of around 10%) and that I'll guar-antee.Respondent's Exhibit 4, a booklet containing the fringebenefits and wages which the employees of AmericanMotors Corporation Richmond Engine Plant enjoyedprior to the advent of the Union, indicates that thelowest paid classification in the plant prior to the execu-tion of the agreement between the Union and AmericanMotors Corporation on April 17 was general labor at$4.85 an hour and that the highest paid employee re-ceived $6.30 an hour. The collective-bargaining agree-ment entered into between American Motors Corpora-tion and the Union retains the wage classifications, as setforth in the Respondent's booklet, but does not containclassifications 7, 8, and 9 which are toolmaker, electri-cian, and maintenance mechanic. Thus, using that as aguide the highest paid employee prior to the advent ofthe Union was in group 6 a cutter/grinder who wasmaking $5.60 an hour. The collective-bargaining agree-ment provided that effective May 2 each employee cov-ered by the agreement shall receive an improvementfactor increase of 25 cents per hour added to his baserate. Thus, the immediate pay increase which was ob-tained by the Union through its collective bargainingwith the American Motors Corporation was around 5percent and not around 10 percent as set forth in theJune 3 letter sent out by the Union to the employees atthe Respondent's facility in Richmond, Indiana.It is this misrepresentation, that the employees ofAmerican Motors Corporation obtained around a 10-per-cent wage increase as a result of representation by theUnion whereas in fact it obtained only around a 5-per- 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDcent wage increase, that the Respondent is calling a ma-terial misrepresentation. As the Respondent assumed thefacts stated by the Union to be true, it therefore made noattempt to respond to the letter. Respondent furtherargues that even if it knew of the misrepresentation itwould not have had time to bring this fact to the atten-tion of the employees prior to the election on June 10.For this reason the Respondent contends that the elec-tion should be set aside and a new election directed.The General Counsel on the other hand argues thatthe letter did not refer to, or intend to mean that, em-ployees of American Motors Corporation of Richmond,Indiana, received a 10-percent increase in pay as a resultof being represented by the Union; that the letter in factintended to refer to a subcontractor for maintenance atthe American Motors Corporation plant known as Mill-wrights, Inc., and that this fact was made known to theemployees during their various organizational meetings.Additionally, the General Counsel argues that the Re-spondent had an opportunity to respond to the misrepre-sentation, if there was a misrepresentation, and its failureto do so causes it to live with the effect of the Union'sunanswered representations.This record reflects that a subcontractor, Millwrights,Inc., works at the American Motors Corporation facilityin Richmond, Indiana. And apparently its employees arerepresented by the Union or a sister local. Whether thisis common knowledge among the employees of the Re-spondent I cannot tell from this record. The record doesreflect, however, that some of the employees of Re-spondent are aware of the existence of the subcontractor,Millwrights, Inc., at the American Motors Corporationfacility in Richmond, Indiana. However the existence ornonexistence of this subcontractor at the AmericanMotors Corporation plant is not the issue involved in thiscase. The question is whether or not when the Unionwas communicating to the Respondent's employees thatit made it clear to those employees that it was referringto the subcontractor, Millwrights, Inc., or whether infact it was referring to the employees of AmericanMotors Corporation. It is my view that the Union at itsmeetings on April 20 and June 2 made it very clear tothe assembled employees of the Respondent that it wasin fact referring to a contract negotiated between theUnion and American Motors Corporation. What littlereference was made to Millwrights, Inc., the subcontrac-tor, was negligible and certainly insufficient to make itknown to the employees that the Union was referring tothe employees of Millwrights, Inc., rather than the em-ployees of American Motors Corporation. Thus, KathyOgren very clearly explained to the employees that shealong with the other two union representatives were in along session with American Motors Corporation, and sheproduced that contract and read the terms of that con-tract. In my view there can be no doubt that the Unionmeant to, and did, refer to the employees of AmericanMotors Corporation, and were not referring to, and didnot intend to refer to, the employees of Millwrights, Inc.,who worked at American Motors Corporation. Similarlythe letter of June 3, which was sent out by the Unionclearly referred to American Motors of Richmond andguaranteed that the local union would give as much sup-port to the employees of the Respondent as was given tothe employees of American Motors of Richmond. Theletter also very clearly indicates that those employees atAmerican Motors of Richmond ended up with a firstyear pay increase of around 10 percent. This fact isclearly not so. This is a clear misrepresentation of theactual wage increase received by the employees atAmerican Motors in the first year, which as I have indi-cated was 25 cents an hour, which in no instance exceed-ed 6 percent, and in some instances would be as low as4.4 percent. Therefore, it is my conclusion that theUnion clearly misrepresented this fact to the Respond-ent's employees.Respondent's president and founder, Charles G.Mosey, credibly testified that the June 3 letter of Re-spondent came to his attention around June 6, about 3:30or 4 p.m. He recalls that it was given to him by a Mr.Silvers, the maintenance man who thought that he mightbe interested in it. He testified that the letter was signedby Michael H. Jacobs; that he has known Jacobs since hewas a small child; that he noticed the 10-percent pay in-crease which was stated by the Union to have been ne-gotiated at the AMC plant, and because of his knowl-edge of Jacobs he assumed this to be a fact. He also testi-fied that he had no reason to believe that this was notthe fact because he had arrived at a somewhat similarfigure to pay his employees as a wage increase for thatyear. He further testified that, after he learned that theUnion had won the election, and after he had obtainedcertain verbal information concerning other union propa-ganda, he began to wonder about the wage increase. Asa result of this he called AMC Corporation and asked ifthey would send him a copy of their contract so that hecould check it out. He testified that American Motorsdid send him their booklet, and a copy of the contract.5He further testified that he received these around 3 or 4days after the election. He stated that after making acomparison he learned that AMC had given only whathe concluded to be a 5-percent or less wage increase. Hethen contacted his attorney. Thus, it appears that the Re-spondent assumed the truth of the representation made inthe June 3 union letter, and as it had no contrary infor-mation made no effort to respond to this letter. There-fore, as the Respondent was not aware of the misrepre-sentation it could hardly have made a response to theemployees prior to the coming election on June 10. Inorder to make an effective reply to union misrepresenta-tions concerning wages the Respondent must have rec-ognition of the misrepresentation before the election.And it is insufficient that it has mere access to the docu-ment containing the misrepresentation. Here the Re-spondent was not even aware of the document contain-ing the misrepresentation until June 6, at 3:30 p.m., ashort 4 days prior to the upcoming election of June 10.Additionally, Respondent did not have in its posses-sion the collective-bargaining agreement containing thetrue facts concerning the AMC wage increase before theelection, and it is doubtful that it could have obtainedthis collective-bargaining agreement in time to make any" See Resp. Exhs. 3 and 4. MOSEY MANUFACTURING COMPANY559effective reply. If Respondent had called the AmericanMotors on June 6, and assuming that it could have re-ceived the information from AMC as quickly as it ulti-mately did the following week, it still would not have re-ceived the contract and the information until just beforethe 24-hour no-speech period. Therefore Respondent'shands would have been tied and it could not have re-sponded to the employees in any event. Therefore, it ap-pears to me that the Respondent did not make a reply tothe misrepresentation because it was unaware of the mis-representation, and in any event because of the shortnessof time it would have been practically impossible for theRespondent to effectively rebut the substantial nature ofthe wage misrepresentation.It is clear that the Union had a copy of the contractbetween American Motors Corporation and the Union atthe June 2 meeting and could have exhibited a copy tothe employees. It is also clear that there was a substantialmisrepresentation of the wage increase in the letter ofJune 3. It is my conclusion that the Union's misrepresen-tation of the wage increase it had negotiated for theAmerican Motors employees is plain and undisputed.Similarly, there can be no question that this misrepresen-tation constituted a substantial departure from the truth.Both the Board and the courts place a high standardof precision on union statements regarding wages, aswages are one of the main items with which employeesare vitally concerned in any union organizational cam-paign. And it is a fact that employees are aware of cam-paign issues concerning wages negotiated by the Unionat other locations. In this case the Union was the bar-gaining representative for the AMC employees, and Re-spondent's employees on the other hand were in no posi-tion to know the truth about wages received by the em-ployees at AMC. Thus, it is clear that Respondent's em-ployees would therefore attach an unusual significance tothe Union's misrepresentation because it had come fromthe "horses' mouth," the bargaining representative thathad in fact negotiated the wage increase.Therefore, it is my conclusion that applying HollywoodCeramics standards to the present case it is clear that theUnion has engaged in a material misrepresentation of factwith regard to the wage increase negotiated covering theemployees of American Motors Corporation in Rich-mond, Indiana, and thereby destroyed the laboratoryconditions necessary for the conduct of a valid election.Under the circumstances, I find that the Union exceed-ed the bounds of fair lawful electioneering and interferedwith the free choice of the employees. Accordingly, Ishall recommend that the election be set aside and that asecond election be conducted.Objection 2c alleges that the Union told employeesthat present benefits would not be reduced in any collec-tive-bargaining agreement reached with the Employer.This statement was allegedly made by Union Representa-tive Jacobs at a union organizational meeting in May.Jacobs was supposed to have stated that a Federal lawprovided that Respondent could not take away any cur-rent or present benefits and that they were guaranteed.This statement was apparently contained in an affidavitby employee Silvers whose affidavit was presented to theRegional Director at the outset of these proceedings. Sil-vers was deceased at the time of the hearing and there isno other evidence in this record to support this state-ment. In any event it appears that the Employer wasaware of this statement and had an ample opportunity torespond to it prior to the election. Therefore, this state-ment affords no basis for setting the election aside.At the hearing the Respondent offered evidence to es-tablish that the Union misrepresented facts overstatingthe Respondent's worth. In support of this misrepresenta-tion Respondent offered testimony of Charles G. Moseythat the Union represented the worth of Respondent ator about $30 million. Mosey testified that the actualworth of the Company was about $300 to $400 thousand.This representation by the Union is such an exaggerationthat no one could be expected to believe it. And as suchit cannot be a basis for setting aside the election.Upon the entire record in this matter and pursuant toSection 10(c) of the Act, I shall enter the following rec-ommended:ORDERHaving found that Respondent engaged in a materialmisrepresentation with regard to the wage increase it ob-tained for the employees of American Motors Corpora-tion in Richmond, Indiana, and communicated that mis-representation to the employees of the Respondent towhich the Respondent was unable to reply or to correctprior to the election in this case, it is my conclusion thatthe Respondent has engaged in a material misrepresenta-tion of fact which destroyed the laboratory conditions ofthe election as required by the Board and that the elec-tion shall be set aside and a second election conducted.